           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 1 of 16


 1   J. Robert Lally (SBN 122069)
     Lally Law
 2
     Street Address
 3   37 Main St., Suite 201
     San Andreas, California, 95249
 4   Mailing Address
 5
     P.O. Box 311
     Mokelumne Hill, California 95245
 6   Telephone: 209-257-4480
     Fax: 209-231-3677
 7   Attorneys for Plaintiff
 8
     Patrick Lee Ong

 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                          SACRAMENTO DIVISION
12

13
     PATRICK LEE ONG, an Individual,           ) Case No.:
14                                             )
                  Plaintiff,                   ) COMPLAINT FOR VIOLATION OF
15                                             )
                                               ) CIVIL RIGHTS
16   vs.                                       )   1. False Arrest (42 U.S.C. §1983)
                                               )   2. Excessive Force (42 U.S.C. §1983)
17   COUNTY OF AMADOR; MICHAEL                 )   3. Substantive Due Process (42 U.S.C.
     PARKS (Sergeant # 5) (Sued in Both His    )       §1983)
18                                             )
     Personal And Official Capacities), JUSTIN )   4. Violation of Freedom of Speech (42
19   CARDINALE (Deputy 23) (Sued in Both His )         U.S.C. §1983)
     Personal And Official Capacities); CRAIG  )   5. Municipal Liability (42 U.S.C. §1983)
20   ZARAGOZA (Sued Only As An Individual); )      6. Assault – California common law
                                               )
     BOB BIANCHI (Sued Only As An Individual) )    7. Interference with Civil Rights (Cal.
21
     and DOES 1 THROUGH 100, inclusive,        )       Civ. Code §52.1)
22                                             )
                   Defendants.                 )    DEMAND FOR JURY TRIAL
23                                             )

24
            The Plaintiff PATRICK LEE ONG complains and alleges as follows:
25
                                         I. JURISDICTION / VENUE
26

27
     1. This complaint seeks damages pursuant to Title 42 U.S.C. §1983 and §1988 for violation of

28      Plaintiff’s civil rights. Jurisdiction is founded upon Title 28 U.S.C. §1331 and §1343. This




                    Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 1
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 2 of 16


 1      Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to Title 28
 2
        U.S.C. §1367. The acts or omissions giving rise to the Plaintiff’s claims alleged herein arose
 3
        in the County of Amador, California. Thus, pursuant to Title 28 U.S.C. §1391(b)(2), venue
 4

 5
        is proper in the Eastern District of California.

 6                                                   II. PARTIES
 7   2. Plaintiff PATRICK LEE ONG (“Plaintiff” or “ONG”) is a 53-year-old male and is a
 8
        citizen of the United States.
 9
     3. Defendant COUNTY OF AMADOR (“COUNTY”) is a local governmental subdivision in the
10

11      State of California, created and existing by virtue of the laws of the State of California.

12   4. Defendant MICHAEL PARKS (Sergeant # 5) (“PARKS”) was, at all times described herein,
13
        employed by the COUNTY OF AMADOR’S Sheriff’s Department as a peace officer as
14
        defined in the California Penal Code and was acting in the course and scope of that
15
        employment. PARKS is sued in both his personal and official capacities. In doing the acts
16

17      and/or omissions alleged herein, PARKS acted under color of authority and/or under color of

18      state law.
19
     5. Defendant JUSTIN CARDINALE (Deputy 23) (“CARDINALE”) was, at all times described
20
        herein, employed by the COUNTY OF AMADOR’S Sheriff’s Department as a peace officer
21

22
        as defined in the California Penal Code and was acting in the course and scope of that

23      employment. CARDINALE is sued in both his personal and official capacities. In doing the
24      acts and/or omissions alleged herein, CARDINALE acted under color of authority and/or
25
        under color of state law.
26
     6. CRAIG ZARAGOZA was, at all times described herein, employed by California Highway
27

28      Patrol as a peace officer as defined in the California Penal Code and was acting in the course




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 2
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 3 of 16


 1      and scope of that employment. ZARAGOZA is sued only in his personal capacity. In doing
 2
        the acts and/or omissions alleged herein, ZARAGOZA acted under color of authority and/or
 3
        under color of state law.
 4

 5
     7. BOB BIANCHI was, at all times described herein, employed by California Highway Patrol

 6      as a peace officer as defined in the California Penal Code and was acting in the course and

 7      scope of that employment. BIANCHI is sued only in his personal capacity. In doing the acts
 8      and/or omissions alleged herein, BIANCHI acted under color of authority and/or under color
 9
        of state law.
10
     8. The true names and identities of defendants DOES 1 through 100 are presently unknown to
11
        Plaintiff. Plaintiff hereby uses the fictitious name DOE to designate these defendants.
12

13
        Plaintiff alleges that the DOE defendants, and each of them, is legally responsible for the

14      incident, injuries and damages set forth here, and that each of said DOE defendants
15      proximately caused said incident, injuries and damages by reason of their negligence,
16
        deliberate indifference, breach of duty, negligent supervision, training, management or
17
        control, violation of constitutional rights, or by reason of other personal, vicarious or imputed
18

19      negligence, fault, or breach of duty, whether based upon agency, employment, or control,

20      whether severally or jointly, or upon any other act or omission. Plaintiff will seek to amend
21
        this complaint as soon as the true names and identities of the DOE defendants have been
22
        ascertained.
23
     9. Each of the defendants, including DOES 1 through 100, caused, and is legally responsible for,
24

25      the incident, unlawful conduct, injuries and damages alleged herein by personally

26      participating in the unlawful conduct, or acting jointly or conspiring with others to act, by
27
        authorizing or allowing, explicitly or implicitly, policies, plans, customs, practices, actions or
28
        omissions that led to the unlawful conduct, by failing to take action to prevent the unlawful



                        Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 3
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 4 of 16


 1      conduct, by failing or refusing to initiate and maintain adequate training or supervision,
 2
        thereby constituting deliberate indifference to Plaintiff’s rights, and by ratifying the unlawful
 3
        conduct that occurred by agents and officers under their direction and control, including
 4

 5
        failing to take remedial or disciplinary action.

 6   10. Plaintiff is informed and believes and thereon alleges that at all times mentioned in this
 7      complaint, defendants, and each of them, were the employers, supervisors, agents, employees,
 8
        servants, joint ventures, partners, aiders, abettors and/or co-conspirators of the other
 9
        defendants named in this complaint and that at all times, each of the defendants were acting
10

11      within the course and scope of said relationship with other defendants.

12                    III. GOVERNMENT TORT LIABILITY ALLEGATIONS
13
     11. On or about July 5, 2019, Plaintiff presented a tort claim to the COUNTY OF
14
       AMADOR, pursuant to the California Tort Claims Act. The tort claim alleged facts giving
15
        rise to the causes of action alleged herein. The COUNTY OF AMADOR rejected such
16

17      claim by written notice sent on August 20, 2019. Under California Government Code §820,

18      subd. (a), the individual peace officers sued here are liable for injuries caused by their acts
19
        and/or omissions to the same extent as a private person. Under California Government Code
20
        §815.2, subd. (a), the COUNTY is vicariously liable for injuries proximately caused by the
21

22
        acts and/or omissions of its employees acting within the course and scope of employment.

23    12. On or about July 5, and 8, 2019, Plaintiff presented a tort claim to the STATE OF
24       CALIFORNIA, pursuant to the California Tort Claims Act. The tort claim alleged facts
25
        giving rise to the causes of action alleged herein. The STATE OF CALIFORNIA rejected
26
        such claim by written notice sent on August 6, 2019. Under California Government Code
27

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 4
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 5 of 16


 1      §820, subd. (a), the individual peace officers sued here are liable for injuries caused by their
 2
        acts and/or omissions to the same extent as a private person.
 3
                                        IV. FACTUAL ALLEGATIONS
 4

 5
      13. Plaintiff PATRICK LEE ONG (hereinafter “ONG”) is a 53-year-old male who, at the time

 6
     of this incident, was a resident of Pioneer, California.

 7
      14. On the evening of January 7, 2019, ONG was at his residence along with several friends

 8   having a family get together.
 9    15. These friends of ONG included John Doe and Jane Doe. John Doe and Jane Doe were to
10
     spend the night and a sleeping area was prepared for them in the residence of ONG. John Doe
11
     gave ONG the keys to his and Jane Doe’s vehicle they were driving and stated that he, John Doe
12

13   didn’t not want to take any chances, in the event John Doe or Jane Doe were tempted to drive

14   during the evening.
15
      16. As the evening progressed alcohol was served. Jane Doe became intoxicated and John Doe
16
     and Jane Doe argued. There was some sort of physical altercation between John Doe and Jane
17
     Doe which resulted in scratches on the face of John Doe.
18

19    17. At some point Jane Doe had insisted on driving while intoxicated. At that time John Doe

20   had the keys to the vehicle. John Doe took the keys to the vehicle and through them into the
21
     forest so that Jane Doe would not have access to the vehicle and would not be able to drive while
22
     intoxicated.
23

24
      18. John Doe went into the home of ONG and went to sleep. This argument/altercation between

25   John Doe and Jane Doe occurred approximately three hours before COUNTY OF AMADOR;
26   SERGEANT MICHAEL PARKS (PARKS), COUNTY OF AMADOR DEPUTY JUSTIN
27
     CARDINALE (CARDINALE), CHP OFFICER CRAIG ZARAGOZA (ZARAGOZA) and CHP
28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 5
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 6 of 16


 1   OFFICER BOB BIANCHI (BIANCHI) arrived at the residence of ONG at 11:33 p.m. on
 2
     January 7, 2019.
 3
      19. At the time of the arrival of PARKS, CARDINALE, ZARAGOZA and BIANCHI arrived at
 4

 5
     the residence of ONG at 11:33 p.m. on January 7, 2019, Jane Doe had been absent from the

 6   property for approximately twenty minutes. Jane Doe had placed a call to law enforcement
 7   because her vehicle keys could not be located, and she desired to leave and go home. Her keys
 8
     were eventually located, and Jane Doe had been absent from the property for approximately
 9
     twenty minutes before the arrival of law enforcement.
10

11    20. At the time PARKS, CARDINALE, ZARAGOZA and BIANCHI arrived at the residence of

12   ONG at 11:33 p.m. on January 7, 2019, John Doe had been sleeping inside the home of ONG.
13
      21. At the time of the arrival of law enforcement ONG was inside his home and observed an
14
     Amador Deputy Sherriff walking outside his home on his property with a flashlight. ONG exited
15
     his home to meet the deputy outside his home but on ONG’s property.
16

17    22. After exiting his home ONG closed and secured the front door to his home. ONG made

18   contact with CARDINALE in the middle of ONG’s driveway in front of the garage.
19
      23. CARDINALE informed ONG that he (CARDINALE) was there to look into a False
20
     Imprisonment and Domestic Violence call.
21

22
      24. ONG informed CARDINALE that ONG had located Jane Does keys.

23    25. ONG then observed additional deputies appearing on ONG’s property, including Officers
24   ZARAGOZA and BIANCHI of the California Highway Patrol. All peace officers were in full
25
     uniform and driving fully marked patrol cars.
26
     CARDINALE approached ONG so that he (CARDINALE) was physically closer to ONG. ONG
27

28   informed CARDINALE that John Doe was inside the residence of ONG sleeping and that Jane




                    Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 6
             Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 7 of 16


 1   Doe had left the property in her vehicle about twenty minutes before the arrival of
 2
     CARDINALE.
 3
      26. As CARDINALE and ONG were speaking ONG noticed that additional Amador County
 4

 5
     Deputies as well as CHP Officers ZARAGOZA and BIANCHI were moving towards the front

 6   door of the home of ONG.
 7    27. CARDINALE informed ONG that he wanted to speak with John Doe. ONG asked
 8
     CARDINALE if he had a warrant to enter his home to which CARDINALE responded that he
 9
     did not.
10

11    28. ONG denied CARDINALE and other law enforcement officers’ access to the interior of his

12   home.
13
      29. ONG advised CARDINALE and other law enforcement present that they did not have
14
     permission to enter the interior of his home. CARDINALE asked ONG to produce John Doe.
15
     ONG refused to produce John Doe. ONG moved towards the entrance of his home.
16

17    30. CARDINALE requested that ONG step towards CARDINALE, as CARDINALE began

18   getting out his hand cuffs. ONG complied with CARDINALE request, and CARDINALE placed
19
     handcuffs on ONG. CARDINALE informed ONG that ONG was being detained for officer
20
     safety only.
21

22
      31. CARDINALE then requested that ONG stand by the front of ONG’s truck, which was

23   parked facing the garage at the end of ONG’s cement driveway. ONG complied with
24   CARDINALE 's request and moved to the front of ONG’s truck. ONG was instructed to lean
25
     back against ONG’s truck. ONG complied with that request. After a few moments of standing,
26
     ONG found the position uncomfortable because of ONG’s previous lower back injury began to
27

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 7
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 8 of 16


 1   increase in pain. ONG began to readjust his footing. As ONG readjusted his footing ONG was
 2
     yelled at commanded not to move.
 3
      32. ONG then observed CARDINALE walk towards ONG’s front door. CARDINALE began
 4

 5
     pounding on the front door. ONG told CARDINALE that he did not have permission to enter

 6   ONG’s house. ONG heard Jane Doe 2 answer the door and CARDINALE began to ask Jane Doe
 7   2 if John Doe was there. ONG told Jane Doe 2 that the Deputies did not have permission to enter
 8
     the house and to not let them in.
 9
      33. CARDINALE asked Jane Doe 2 about John Doe. Jane Doe 2 told CARDINALE that John
10

11   Doe was sleeping.

12    34. CARDINALE began to lift his foot as if he was going to walk in ONG’s home.
13
      35. Jane Doe 2 began to close the door. Jane Doe 2 poked her face out and told CARDINALE
14
     that she would wake up John Doe. Jane Doe 2 then closed the door. The door to the home of
15
     ONG was closed and CARDINALE walked back to the driveway in front of ONG’s garage,
16

17   approximately twenty feet directly in front of where ONG was sitting.

18    36. Additional Deputies began merging in the area in front of ONG’s garage and next to ONG’s
19
     porch. One Deputy was located to ONG’s left, approximately 7 ft away from ONG (this deputy
20
     was later identified as Amador County Sherriff Sgt PARKER). CHP Officers ZARAGOZA and
21

22
     BIANCHI were standing to ONG’s right and slightly behind ONG. John Doe stepped out of

23   ONG’s home and closed the door behind him. John Doe’s sudden appearance on the porch
24   startled the deputies. The deputies began going for their guns and ordering John Doe not to
25
     move. The deputies directed John Doe to the front of ONG’s garage and began questioning and
26
     searching John Doe. As the deputies were searching John Doe, ONG reminded John Doe of his
27

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 8
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 9 of 16


 1   5th Amendment Rights to remain silent and that he did not have to answer any of the deputy’s
 2
     questions if he did not want to.
 3
      37. Immediately after ONG’s statement to John Doe, PARKS became alert. PARKS yelled at
 4

 5
     ONG to shut up. ONG replied to Parks' that ONG had the right to talk under the 1st Amendment.

 6    38. PARKS then stated, if you (ONG) talk again, you (ONG) would be arrested for California
 7   Penal Code Section 148 (to intentionally resist, delay or obstruct a law enforcement officer).
 8
      39. CARDINALE and John Doe were still fifteen to twenty feet away from ONG and engaged
 9
     in conversation. PARKS engaged ONG in conversation from less than seven feet away, and he
10

11   was not doing anything, other than observing the incident, nor was he a crucial part of the

12   investigation pertaining to John Doe’s questioning.
13
      40. ONG directed a question to PARKS; would you arrest me (ONG) for a single statement and
14
     violate my 1st Amendment rights. PARKS exploded verbally and ordered one of his Deputies to
15
     arrest ONG for California Penal Code Section 148.
16

17    41. At the time PARKS ordered the arrest of ONG, CARDINALE was still interviewing John

18   Doe and was not a part of ONG’s conversation with PARKS. PARKS then directed the other
19
     deputies and law enforcement to place ONG in a patrol car. ONG was searched. The deputies
20
     removed ONG’s back brace, which was under ONG’s shirt, and ONG was then placed into the
21

22
     rear of a patrol car.

23    42. ONG had not been given any repetitive commands that ONG had disobeyed.
24    43. ONG waited in the patrol car, watching several Deputies come and go around the vehicle.
25
     John Doe was later released and went back into the house.
26
      44. CARDINALE then entered the driver seat of the patrol vehicle ONG was in. CARDINALE
27

28   stated to ONG, nobody ordered me (CARDINALE) to arrest you; that he (CARDINALE) had




                      Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 9
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 10 of 16


 1   already decided to do that. CARDINALE provided ONG PARKS’ name but not any other law
 2
     enforcement present.
 3
      45. ONG was driven to the Amador County Jail and booked. During the booking process ONG
 4

 5
     was given a PAS (breathalyzer test). The reading reflected a result of 0.00. ONG remained in

 6   custody until bailing out. ONG was never charged with any offense by the Amador County
 7   District Attorney’s Office.
 8
      46. CARDINALE and PARKS actions as well as other law enforcement present were recorded
 9
     by audio and preserved by the Amador County Sherriff’s Office.
10

11    47. By detaining and arresting ONG without probable cause, by using excessive and

12   unreasonable force against ONG, including placing him in the Amador County Jail without

13   probable cause CARDINALE and PARKS intended to inflict serious harm upon ONG without a

14   legitimate law enforcement objective, CARDINALE and PARKS and ZARAGOZA and
15   BIANCHI as well as other Amador County Deputies present acted pursuant to the COUNTY OF
16   AMADOR’S policy, custom and/or practice of ordering, allowing, encouraging, endorsing,
17   ratifying and/or tolerating unconstitutional detentions, arrests and uses of force. CHP
18   OFFICERS ZARAGOZA and BIANCHI participated and assisted in the detention and arrest of
19   ONG and while participating and assisting and observing the actions of CARDINALE and
20   PARKS and the other Amador County Deputy Sheriff’s Officers present did not take any action
21   to prevent the actions of such Amador County Deputy Sheriff’s Officers or to otherwise assist
22   ONG. CHP OFFICERS ZARAGOZA and BIANCHI as well as other Amador County Deputies
23   present acted under color of law pursuant to the COUNTY OF AMADOR’S policy and the State
24   of California, custom and/or practice of ordering, allowing, encouraging, endorsing, ratifying
25   and/or tolerating unconstitutional detentions, arrests and uses of force.
26
                                            V. CLAIMS FOR RELIEF
27
                                           FIRST CAUSE OF ACTION
28                                            EXCESSIVE FORCE
                                               (42 U.S.C. §1983)


                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 10
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 11 of 16


 1   (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
       Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
 2
       Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued
 3     Only As An Individual) and DOES 1-100)

 4    48. Plaintiff re-alleges paragraphs 1 through 47 and incorporates them by reference as though
 5
            fully set forth herein.
 6
      49. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s misconduct alleged herein
 7
     violated Plaintiff’s right to be secure against unreasonable seizure, including unreasonable,
 8
     excessive force, as guaranteed by the Fourth Amendment and the Fourteenth Amendment of the
 9
     United States Constitution.
10

11    50. Plaintiff suffered injury and damages, including bodily injury, pain and suffering, shock,
12   and emotional distress as a direct and proximate result of PARKS, CARDINALE’s,
13   ZARAGOZA’s and BIANCHI’s execution of said policy, custom and/or practice.
14
                                 SECOND CAUSE OF ACTION
15                                     FALSE ARREST
                                       (42 U.S.C. §1983)
16   (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
       Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
17
       Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued
18     Only As An Individual) and DOES 1-100

19    51. Plaintiff re-alleges paragraphs 1 through 50 and incorporates them by reference as though
20
        fully set forth herein.
21
      52. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s misconduct alleged herein
22
     violated Plaintiff’s right to be free from unreasonable seizure as guaranteed by the Fourth and
23
     Fourteenth Amendments of the United States Constitution.
24

25    53. As a direct and proximate result of PARKS, CARDINALE’s, ZARAGOZA’s and

26   BIANCHI’s misconduct, Plaintiff suffered injury and damages including denial of civil rights,

27   bodily injury, pain and suffering, shock, and emotional distress.

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 11
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 12 of 16


 1                                THIRD CAUSE OF ACTION
                                 SUBSTANTIVE DUE PROCESS
 2
                                      (42 U.S.C. §1983)
 3   (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
     Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
 4   Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued Only
 5
     As An Individual) and DOES 1-100

 6    54. Plaintiff re-alleges paragraphs 1 through 53 and incorporates them by reference as though
 7   fully set forth herein.
 8    55. PARKS, CARDINALE, ZARAGOZA and BIANCHI intended to inflict great bodily harm
 9   upon Plaintiff without a legitimate law enforcement interest in doing so, such as self-defense or
10   defense of others.
11    56. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s conduct shocks the conscience
12   thereby depriving Plaintiff of his right to substantive due process that is protected by the
13   Fourteenth Amendment of the United States Constitution.
14     57. As a direct and proximate result of PARKS, CARDINALE’s, ZARAGOZA’s and
15   BIANCHI’s misconduct, Plaintiff suffered injury and damages including denial of civil rights,
16   bodily injury, pain and suffering, shock, and emotional distress.
17
                                            THIRD CAUSE OF ACTION
18                                   VIOLATION OF FIRST AMENDMENT
19                                              FREEDOM OF SPEECH
20                                                   (42 U.S.C. §1983)
         (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
21
         Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
22       Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued
         Only As An Individual) and DOES 1-100
23
      58. Plaintiff re-alleges paragraphs 1 through 57 and incorporates them by reference as though
24
     fully set forth herein.
25

26    59. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s misconduct alleged herein
27
     violated Plaintiff’s right of freedom of speech as guaranteed by the First Amendment of the
28
     United States Constitution.



                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 12
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 13 of 16


 1    60. PARKS, CARDINALE, ZARAGOZA and BIANCHI intended to inflict great bodily harm
 2
     upon Plaintiff’ without a legitimate law enforcement interest in doing so, such as self-defense or
 3
     defense of others.
 4

 5   61. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s conduct shocks the conscience
 6
     thereby depriving Plaintiff of his right of free speech that is protected by the First Amendment of
 7
     the United States Constitution.
 8

 9    62. As a direct and proximate result of PARKS, CARDINALE’s, ZARAGOZA’s and

10   BIANCHI’s misconduct, Plaintiff suffered injury and damages including denial of civil rights,
11
     bodily injury, pain and suffering, shock, and emotional distress.
12

13    63. The policies, customs, and/or practices, alleged herein, amounted to deliberate indifference

14   to Plaintiff’s constitutional right of freedom of speech, as guaranteed by the First Amendment of
15
     the United States Constitution.
16
      64. As a direct and proximate result of the policies, customs, and/or practices described above,
17
     Plaintiff suffered injury and damages, including denial of civil rights, bodily injury, pain and
18
     suffering, shock, and emotional distress.
19

20                                   FOURTH CAUSE OF ACTION
                                       MUNICIPAL LIABILITY
21
                                          (42 U.S.C. §1983)
22                          (Against COUNTY OF AMADOR and DOES 1-100)

23   65. Plaintiff re-alleges paragraphs 1 through 64 and incorporates them by reference as though

24     fully set forth herein.
25
     66. The policies, customs, and/or practices, alleged herein, amounted to deliberate indifference
26
     to Plaintiff’s constitutional right to be free from excessive force, unreasonable seizure,
27
     deprivation of freedom of speech and deprivation of due process, as guaranteed by the First,
28

     Fourth, and Fourteenth Amendments of the United States Constitution.


                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 13
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 14 of 16


 1    67. As a direct and proximate result of the policies, customs, and/or practices described above,
 2
       Plaintiff suffered injury and damages, including denial of civil rights, bodily injury, pain and
 3
       suffering, shock, and emotional distress.
 4

 5
                                   FIFTH CAUSE OF ACTION
                                             ASSAULT
 6                                     (State Common Law)
     (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
 7   Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
 8
     Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued Only
     As An Individual) and DOES 1-100
 9
     68. Plaintiff re-alleges paragraphs 1 through 67 and incorporates them by reference as though
10
     fully set forth herein.
11
     69. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s laid hands on and restrained
12
     Plaintiff, without his consent, with the intent to cause harmful and offensive contact, and
13
     Plaintiff reasonably believed he would be imminently in danger of harm or death if he did not
14
     comply with the requests of PARKS, CARDINALE, ZARAGOZA and BIANCHI.
15
     70. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s misconduct was a substantial
16
     factor in directly and proximately causing Plaintiff to suffer injury, including but not limited to,
17
     shock and emotional distress.
18
     71. PARKS, CARDINALE’s, ZARAGOZA’s and BIANCHI’s outrageous conduct was
19
     committed with malice and oppression thereby entitling Plaintiff to punitive damages.
20
                                   SIXTH CAUSE OF ACTION
21
                            INTERFERENCE WITH CIVIL RIGHTS
22                              (California Civil Code Section 52.1)
     (Against ; MICHAEL PARKS (Sergeant # 5) (Sued in Both His Personal And Official
23     Capacities), JUSTIN CARDINALE (Deputy 23) (Sued in Both His Personal And Official
       Capacities); CRAIG ZARAGOZA (Sued Only As An Individual); BOB BIANCHI (Sued
24
       Only As An Individual) and DOES 1-100
25
     72. Plaintiff re-alleges paragraphs 1 through 71 and incorporates them by reference as though
26
     fully set forth herein.
27

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 14
            Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 15 of 16


 1   73. PARKS, CARDINALE, ZARAGOZAs and BIANCHI, by intimidation, violence, threat of
 2
     violence, and/or coercion, intentionally interfered with or attempted to interfere with Plaintiff’s
 3
     right to be secure in freedom of speech and against unreasonable seizure and excessive and
 4

 5
     unreasonable force pursuant to the Fourth Amendment of the United States Constitution, and

 6   Article I, Section 13 of the California Constitution.
 7   74. By intimidation, violence, threat of violence, and/or coercion, PARKS, CARDINALE,
 8
     ZARAGOZAs and BIANCHI prevented Plaintiff from enjoying his constitutional rights, in
 9
     violation of California Civil Code §52.1.
10

11   75. PARKS, CARDINALE’S, ZARAGOZA’S and BIANCHI’S, misconduct directly and

12   proximately caused Plaintiff to suffer damages, including statutory damages, shock and

13   emotional distress.

14   76. PARKS, CARDINALE’S, ZARAGOZA’S and BIANCHI’S, outrageous conduct was

15   committed with malice and oppression thereby entitling Plaintiff to punitive damages.
16
                                                      VI. PRAYER
17
     WHEREFORE, Plaintiff prays for judgment as follows:
18
     (a) All compensatory general and special damages, according to proof;
19

20   (b) Statutory damages;

21   (c) Exemplary and punitive damages against those defendants that may be subject to them, in an
22
        amount appropriate to punish those defendants and deter others from engaging in similar
23
        misconduct;
24

25
     (d) For reasonable attorney’s fees pursuant to Title 42 U.S.C. §1988, California Civil Code

26      §52.1(h), and California Code of Civil Procedure §1021.5; and as otherwise authorized by
27      statute or law;
28
     (e) For costs of suit;



                      Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 15
           Case 2:20-cv-00253-TLN-KJN Document 1 Filed 02/03/20 Page 16 of 16


 1   (f) For pre-judgment and post-judgment interest as permitted by law; and
 2
     (g) Such further relief as the Court deems just or proper.
 3

 4                                     DEMAND FOR TRIAL BY JURY
 5
        Plaintiff hereby demands a trial by jury.
 6

 7   Dated: February 3, 2020                             Respectfully submitted,
 8                                                       /s/ J. Robert Lally
 9
                                                         J. Robert Lally
                                                         Lally Law
10                                                       Attorneys for Plaintiff PATRICK LEE ONG
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                     Complaint Patrick Lee Ong, Violation of Civil Rights and Common Law Violations - 16
